Citation Nr: 1708438	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  12-12 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a heart disorder, to include ischemic heart disease claimed as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Lindio, Counsel






INTRODUCTION

The Veteran served on active duty from June 1967 to March 1970 and from March 1975 to December 1992.  

This appeal to the Board of Veterans' Appeals (Board) is from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that in a May 2012 rating decision, the RO granted service connection for viral pericarditis.  Further, in a March 2013 rating decision, the RO specifically denied service connection for hypertension.  

In January 2015, the Board reopened the claim for service connection for ischemic heart disease and denied service connection for that disorder.

The Veteran appealed the Board's denial of service connection for ischemic heart disease to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted the joint motion for partial remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim for service connection for a heart disorder to the Board for further proceedings consistent with the joint motion.

The Board notes that, in addition to the paper claims file, there are electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the appellant's claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Pursuant the March 2016 joint motion for partial remand, VA must consider whether the Veteran should be granted entitlement to disability benefits for ischemic heart disease, as well as, any other heart conditions for which he is diagnosed.  The parties noted that the Board had detailed the March 2012 VA examiner's findings of no present ischemic heart disease, coronary artery disease, acute or old myocardial infarction, or viral endocarditis.  In addition, the March 2012 VA examiner found that the Veteran's  "complaints of ongoing chest pain with exertion" were "more than likely due to recurrent pericarditis" - for which the Veteran is already service.  The parties found that VA must address the etiology of the Veteran's other diagnosed cardiac conditions, including hypertensive heart disease.

As the March 2012 VA examiner did not address the etiologies of the other diagnosed heart disorders, the Board finds that a new medical opinion is necessary to address such questions.  

The Veteran should be given an opportunity to identify any VA and non-VA healthcare provider who treated him for his claimed heart disorder.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

The Board also notes that the Veteran receives VA treatment through the North Texas VA Health Care System and the most recent treatment records associated with the claims file are dated in July 2011.  Therefore, while on remand, any unassociated VA medical records should be obtained for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be given an opportunity to identify any additional VA and non-VA healthcare provider who treated him for his claimed heart disorder whose records he wants VA to consider.  After securing any necessary authorization from him, obtain all identified treatment records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The RO should obtain all relevant unassociated VA treatment records, to include those from the North Texas VA Health Care System dated from July 2011 to the present.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the above development has been accomplished, have the March 2012 VA examiner or other qualified person review the claims file and provide an addendum medical opinion to address the question of service connection for any heart disabilities found to be present, other than viral pericarditis.  

The opinion provider should note in the report that the claims folder has been reviewed.  The need for an additional examination of the Veteran is left to the discretion of the person selected to write the addendum opinion.  

Following a review of the claims file (including records from Dr. B. Gordon and Dr. D. Ray), the VA medical opinion provider should offer an opinion as to each heart disorder found to be present (other than viral pericarditis), but specifically including hypertensive heart disease, whether it is at least as likely as not a result of an in-service disease or injury, including exposure to herbicide agents in Vietnam.  

Any heart disability considered to be a residual of viral pericarditis should be identified.  

A fully articulated medical rationale for any opinion expressed should be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history, and relevant medical science as applicable to this case.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the RO should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


